Citation Nr: 0911455	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss, currently evaluated at zero percent disabling, 
including the question of whether referral for extraschedular 
evaluation is warranted.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to 
August 1963 and from October 1963 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran has requested an increased rating and 
extraschedular evaluation because he contends that the audio 
examination provided by the VA does not adequately address 
his hearing loss, as it caused marked interference with his 
employment.  The Veteran was afforded VA audiology 
examinations in connection with his claim in May 2005 and 
October 2006.  Although both examiners provided the 
audiometric findings, neither examiner commented on the 
functional effects caused by the Veteran's hearing 
disability. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  Id. at 
455-56; see also Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination. Given the above, the Board finds that further VA 
examination of the Veteran is required prior to adjudication 
of this appeal.

The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability ad the 
effects of that disability on his occupational functioning 
and daily activities. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann, 3 Vet. App. at 345. 
The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations. Among 
such evidence are May 2005 and October 2006 audiograms. 

As noted, the Veteran argues that these test results do not 
accurately assess his hearing loss, as it effects his daily 
functioning and employment impairment - directly implicating 
the Martinak ruling, above.





The Veteran submitted evidence of the functional effects of 
his hearing loss on his employment in his claim for an 
extraschedular rating.  He provided two examples of how his 
hearing loss has affected his job opportunities.  First, in 
his March 2006 statement, the Veteran stated that "[he] has 
worked in many different avenues of sales for which [he] had 
to resign [his] positions because [he] was unable to 
accurately hear the needs of the customer.  [He] had attended 
Bartending School, but was unable to be successful in this 
field because [he] could not discern sounds in a crowded room 
when people were speaking concurrently."

In the Veteran's August 2006 statement, he described another 
instance where his hearing loss affected his employment.  
Specifically, he stated that after he was discharged from 
service, he accepted a sales position. He was placed in a 
position as a sales representative; however, he was unable to 
function in this capacity because he could not distinguish 
sounds/conversations when meeting with customers.  He would 
often misinterpret words and as a result, he was forced to 
resign his position.  He further stated that he attempted 
other sales positions, but because of his hearing loss, he 
had to restrict himself to more physical jobs, such as his 
current employment as a maintenance person.  

As noted above, in Martinak, the Court has indicated that the 
VA has revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  Because the 
Veteran is arguing that he has lost income from his job as a 
salesman as a result of his hearing loss, it is necessary to 
determine the effects of his hearing loss on his employment. 
Martinak, 21 Vet. App. at 455-56.  The last VA examination 
was in October 2006, prior to the Martinak decision and the 
revision of the hearing loss worksheet.  Given that there is 
nothing in the test results that bears directly on the 
functional effects of the Veteran's hearing loss disorder, 
the case is hereby remanded for a VA exam.  





Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC should contact the Veteran and 
request that he identify the names, addresses 
and approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
his claim. With any necessary authorization 
from the Veteran, the RO/AMC should attempt 
to obtain and associate with the claims file 
any medical records identified by the Veteran 
which have not been secured previously.

2. If the RO/AMC is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3. The RO/AMC should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss. All 
indicated studies should be performed. The 
following considerations will govern the 
examination:

a. The claims file and a copy of this 
remand will be made available to the 
examiner who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand

b. In addition to performing an 
audiological examination under VA's 
examination protocols, the examiner must 
fully describe the functional effects 
caused by the Veteran's hearing 
disability. 


4. The RO/AMC should then prepare a new 
rating decision and readjudicate the issue on 
appeal.  The RO/AMC should consider referral 
for an extraschedular evaluation, if 
appropriate.  If the benefit sought on appeal 
is not granted in full the RO/AMC must issue 
a supplemental statement of the case, and 
provide the appellant and his representative 
an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO/AMC. The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


